Order entered January 11, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00390-CV

PRESTONWOOD TRADITION, LP; TRADITION MANAGEMENT, LLC;
  PRESTONWOOD TSL, LP; PRESTONWOOD TSL GP, LLC, ET AL.,
                        Appellants

                                    V.

          MICHAEL SOLOMON, AS THE CO-EXECUTOR AND
               REPRESENTATIVE, ET AL., Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03745-B

                                  ORDER

      On the Court’s own motion, we REMOVE this case from submission on

January 12, 2021. We DIRECT the Clerk to set the case for submission without

oral argument on March 2, 2021.


                                         /s/   ROBBIE PARTIDA-KIPNESS
                                               PRESIDING JUSTICE